HOUSTON, Justice
(concurring specially).
I note that Ms. Gillespie has recovered $380,000 from William I. Davis and Equitable Variable Life Insurance Company for tortious interference with the Gillespie/Safeco insurance contract and fraudulent deceit. It appears that the compensatory damages recovered included the $350,-000 life insurance coverage under the Safe-co policy (less the policy loan of $48,000); therefore, if that judgment against Davis and Equitable has been satisfied, the contractual claim against Safeco may be moot.